    Case 2:14-md-02591-JWL-JPO Document 4392 Filed 05/11/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

IN RE: SYNGENTA AG MIR162                           MDL No. 2591
CORN LITIGATION
                                                    Case No. 14-md-02591-JWL-JPO
This document relates to:

Kenneth P. Kellogg, et al. v. Watts
Guerra LLP, et al.,
Case No. 18-cv-2408-JWL-JPO


                                 NOTICE OF FILING

       Please take notice that on May 11, 2020, Defendants, by and through the

undersigned counsel, caused the following document to be filed in the tagalong case

captioned Kenneth P. Kellogg, et al. v. Watts Guerra, LLC, et al., Case No. 18-cv-2408-

JWL-JPO: Reply Memorandum in Support of Defendants’ Motion to Dismiss Due to

Plaintiffs’ Continued, Willful Disregard of the Court’s Orders (ECF NO. 327).

       Dated: 05/11/2020                Thompson, Coe, Cousins & Irons, L.L.P.

                                        /s/ Christopher L. Goodman
                                        Christopher L. Goodman (MN #285626)
                                        408 St. Peter St #510
                                        St. Paul, MN 55102
                                        651-389-5025
                                        cgoodman@thompsoncoe.com

                                        Counsel for Defendants Watts Guerra LLP,
                                        Mikal C. Watts, and Francisco Guerra
     Case 2:14-md-02591-JWL-JPO Document 4392 Filed 05/11/20 Page 2 of 3




                                   Richard A. Lind (MN #0063381)
                                   João C.J.G. de Medeiros (MN #0390515)
                                   Lind Jenson Sullivan & Peterson PA
                                   901 Marquette Ave S
                                   Minneapolis, MN 55402
                                   612-333-3637
                                   rick.lind@lindjensen.com
                                   joao.medeiros@lindjensen.com

                                   Counsel for Defendants Daniel M. Homolka,
                                   Law Office, Ltd. and Yira Law Office, Ltd.

                                   Kelly A. Ricke (#16663)
                                   Evans & Dixon, L.L.C.
                                   10851 Mastin Blvd #900
                                   Overland Park, KS 66210
                                   913-701-6810
                                   kricke@evans-dixon.com

                                   Counsel for Defendant Pagel Weikum, P.L.L.P.

                                   Arthur G. Boylan (MN #338229)
                                   Anthony Ostlund Baer & Louwagie, P.A.
                                   90 S 7th St #3600
                                   Minneapolis, MN 55402
                                   612-349-6969
                                   aboylan@anthonyostlund.com

                                   Counsel for Defendants Law Office of Michael
                                   Miller, Mauro, Archer & Associates, LLC

                                   Daniel F. Church
                                   Morrow Willnauer Church, LLC
                                   8330 Ward Pkwy # 300
                                   Kansas City, MO 64114
                                   816-382-1382
                                   dchurch@mwcattorneys.com

                                   Counsel for Defendant Cross Law Firm, LLC




8027933v1                            2
08830.029
     Case 2:14-md-02591-JWL-JPO Document 4392 Filed 05/11/20 Page 3 of 3




                                           Matthew G. Koehler
                                           Teresa M. Young
                                           Steven Schwartz
                                           Brown & James Law Firm P.C.
                                           800 Market St # 1100
                                           St. Louis, MO 63101-2501
                                           314-421-3400
                                           mkoehler@bjpc.com
                                           tyoung@bjpc.com
                                           sschwartz@bjpc.com

                                           Counsel for Lowe Eklund Wakefield Co., LPA

                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on April 27, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send notification

of such filing to all counsel of record.

                                                         /s/ Christopher L. Goodman




8027933v1                                    3
08830.029
